DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-2 and 8-9 in the reply filed on 10/04/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-7 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/04/2021.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In reference to claim 1, in line 8, it is suggested to amend “the surface being” to “wherein the surface of the second skin material is”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cedarleaf (US 5,370,921).
In reference to claims 1 and 9, Cedarleaf teaches a multilayered composite (col. 1, line 6) (corresponding to a composite material). The composite assembly comprises a honeycomb core 38, an adhesive film 36 and 40 used to bond the honeycomb core 38 to the prepreg layers 34 on each side of the honeycomb core 38 (col. 6, lines 5-6, 24-28; Fig. 2) (corresponding to a honeycomb core; a first skin material disposed on one surface of the honeycomb core to be bonded to the honeycomb core; a second skin material disposed on an opposite surface of the honeycomb core from the one surface to be bonded to the honeycomb core).
	Cedarleaf further teaches a prebonded composite including metal screen or foil 44 and sheets 46 and 48 (col. 6, lines 8-9), the conductive metal screen or foil can conduct away a lightning strike (col. 3, lines 59-64) (corresponding to a lightning protection mesh disposed on an opposite surface of the second skin material from a surface of the second skin material, the surface being bonded to the honeycomb core). Fig. 2, provided below, teaches the prebonded corresponding to a resin material disposed on an opposite surface of the lightning protection mesh from a second skin material side).

    PNG
    media_image1.png
    934
    749
    media_image1.png
    Greyscale
	Fig. 2 further teaches honeycomb core 38 has a beveled edge and the highly filled surface coating resin 48 does not extend past the side edges of the honeycomb core (corresponding to the resin material is not disposed in a neighboring portion of the resin material in a region corresponding to a region of a tip of an end portion of the honeycomb core; the end portion of the honeycomb core is chamfered so as to be inclined toward the second skin material side).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cedarleaf as applied to claim 1 above, and further in view of Kohli (US 2011/0048637) and Le Lay et al (US 2016/0146349) (Le Lay).
In reference to claim 2, Cedarleaf teaches the limitations of claim 1, as discussed above. Cedarleaf teaches adhesive films 36 and 40 are used to bond the honeycomb core 38 to the composite assembly 30 (col. 6, lines 24-28). Fig. 2 further teaches adhesive films 36 and 40 are on opposite surfaces of the honeycomb core 38 and bond prepreg layers 34 to the honeycomb core 38 (corresponding to a first film adhesive bonding the first skin material to the honeycomb core is disposed between the first skin material and the honeycomb core, a second film adhesive bonding the second skin material to the honeycomb core is disposed between the second skin material and the honeycomb core).
	Cedarleaf does not explicitly teach a fourth film adhesive having a lower basis weight than the first film adhesive and the second film adhesive is disposed on the neighboring portion of the resin material, as presently claimed. 
	Kholi teaches a thermosetting adhesive composition useful for forming adhesive films that can bond composite/metal/honeycomb structures (Abstract). The thermosetting adhesive composition has higher toughness and high temperature shear properties ([0016]). The adhesive film has a weight of from 0.02 to 0.15 psf ([0053]).
	In light of the motivation of Kholi, it would have obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the adhesive films 36 and 40 of Cedarleaf to be the thermosetting adhesive film of Kholi, in order to provide an adhesive film having high toughness and high temperature shear properties.
corresponding to a fourth adhesive film is disposed in the neighboring portion of the resin material). The strip assembly includes an acrylic-based adhesive (coating on PET strip) having a weight of 45 g/m2 ([0070]-[0072]).
	In light of the motivation of Le Lay, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to include a sealing edging strip bonded by an adhesive having a weight of 45 g/m2 on the entire side and peripheral portion of the composite assembly of Cedarleaf in view of Kholi, in order to provide the composite assembly with protection against dust, foreign matter and moisture uptake. 
	Given that each of the adhesive films 36 and 40 of Cedarleaf in view of Kholi and Le Lay have the weight of 0.02 to 0.15 psf and the adhesive of the sealing edge strip has the weight of 45 g/m2 (i.e., 0.0092 psf), it is clear the adhesive present at the entire side and peripheral portion of the composite assembly has a lower weight than each of the adhesive films 36 and 40 (corresponding to a fourth film adhesive having a lower basis weight than the first film adhesive and the second film adhesive).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cedarleaf as applied to claim 1 above, and further in view of Evans et al. (US 5,123,985) (Evans).
In reference to claim 8, Cedarleaf teaches the limitations of claim 1, as discussed above. Cedarleaf further teaches a release agent film 50 on the highly filled surface coating resin 48 corresponding to a film is disposed on an opposite surface of the resin material from the lightning protection mesh).
	Cedarleaf does not explicitly teach the release agent film has irregularities on a surface thereof, as presently claimed. However, Cedarleaf teaches the composite assembly is bonded through standard vacuum bag techniques (col. 6, lines 28-30).
	Evans teaches a thermoplastic elastomer film vacuum bag that readily conform to the surface contour of the workpiece at low pressures without failure (Abstract). Evans further teaches release layers are used in the vacuum bag apparatus to separate the laminate from the tool and the other layers of the vacuum bag (col. 2, lines 41-44). Perforated release layers are used to restrict and control the flow of excess resin which is bled from the laminate (col. 2, lines 44-46). Evans further teaches the perforated release layers allow disassembly of the bag after cure (col. 5, lines 26-28).
	In light of the motivation of Evans, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to use a perforated release agent film as the release agent film of Cedarleaf, in order to restrict and control the flow of excess resin which is bled from the composite assembly and allow disassembly of the bag after curing, and thereby arriving at the presently claimed invention. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Rahamat et al. (US 2018/0257790) teaches an ultra-thin metallic foil for lightning strike protection. However, the rejections using this reference would be cumulative to the rejections of record set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784